Name: Commission Implementing Regulation (EU) 2017/2246 of 30 November 2017 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  miscellaneous industries
 Date Published: nan

 8.12.2017 EN Official Journal of the European Union L 324/8 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2246 of 30 November 2017 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2017. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) Unexposed aluminum plates (so-called positive thermal plates with laser diode sensitivity), rectangular in shape, with one side exceeding 255 mm in length, coated on one side with an emulsion (essentially containing alkali-soluble resin, one or more IR (infrared) dyes (photo thermal converter) and a solubility suppressor (colourant)) that is sensitive to infrared laser diodes at a wavelength of 830 nm. They are designed for use with CTP (Computer To Plate technology) equipment for medium to large print runs. To increase the life span of the finished product, the plates undergo a so-called baking process to harden the image once it has been developed. 3701 30 00 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature, note 2 to Chapter 37 and by the wording of CN codes 3701 and 3701 30 00 . The product has the objective characteristics of an unexposed photographic plate covered with photosensitive material. Note 2 to Chapter 37 defines the word photographic as related to the process by which visible images are formed, directly or indirectly, by the action of light or other forms of radiation on photosensitive surfaces. The photographic plates of Chapter 37 are those with one or more layers of any emulsion sensitive to light or other forms of radiation having sufficient energy to cause the necessary reaction in photon (or photo) sensitive materials, i.e. radiation of a wavelength no longer than approximately 1 300 nm in the electromagnetic spectrum (including gamma-rays, ultra-violet and near-infrared radiation) as well as particle (or nuclear) radiation, whether for reproduction in monochrome or colour (see also the Harmonized System Explanatory Notes (HSEN) to Chapter 37). The wavelength of radiation sensitivity of the sensitised layer of these plates (830 nm) falls within the range of accepted wavelengths of heading 3701 . Classification under CN code 8442 50 00 as printing plates is consequently excluded as sensitised plates of heading 3701 are excluded from heading 8442 (see also the HSEN to heading 8442 , item (B) and HS Classification Opinion 3701.30/1 of 2015). The plates are therefore to be classified under CN code 3701 30 00 as other photographic plates, with any side exceeding 255 mm.